Citation Nr: 1100730	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  07-25 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for Parkinson's Disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amy M. Smith


INTRODUCTION

The Veteran served on active duty from July 1965 to December 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating action of the Department of 
Veterans Affairs Regional Office (RO) in St. Paul, Minnesota.

The Veteran presented testimony at a Travel Board hearing chaired 
by the undersigned Veterans Law Judge in September 2008.  A 
transcript of the hearing is associated with the claims file.

This appeal has been before the Board twice previously, most 
recently in June 2010, when the Board denied the Veteran's claim.  
As explained below, vacatur of that decision is warranted.

The issue of entitlement to service connection for Parkinson's 
Disease is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  On June 28, 2010, the Board issued a decision denying service 
connection for Parkinson's Disease.  

2.  During the pendency of that appeal, the Veteran submitted a 
VA Form 21-22, appointing The American Legion as his new 
representative.

3.  The American Legion was never afforded an opportunity to 
review the claims file and offer written argument on the 
Veteran's behalf.

4.  In September 2010, The American Legion filed a motion to 
vacate the Board's June 28, 2010 decision.
CONCLUSION OF LAW

The criteria for vacating the Board's June 28, 2010 decision have 
been met.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 20.904 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on the 
Board's own motion, when an appellant has been denied due process 
of law or when benefits were allowed based on false or fraudulent 
evidence.  38 C.F.R. § 7104(a); 38 C.F.R. § 20.904.

In January 2009, the Veteran submitted a VA Form 21-22 
(Appointment of Veterans Service Organization as Claimant's 
Representative), appointing The American Legion as his new 
representative.  (Prior to that time, the Veteran was represented 
by the Minnesota Department of Veterans Affairs.)  On June 28, 
2010, the Board issued a decision, denying the Veteran's claim of 
entitlement to service connection for Parkinson's Disease.  
Significantly, however, at no time prior to that decision was The 
American Legion afforded an opportunity to review the claims file 
and offer written argument on the Veteran's behalf, with all 
correspondence directed to the previous representative.

Based on the above, the Board finds that its decision of June 28, 
2010, as written, failed to provide the Veteran due process under 
the law.  Accordingly, in order to prevent prejudice to the 
Veteran, the June 28, 2010 decision of the Board must be vacated 
in its entirety, and the Board will reconsider the Veteran's 
claim as if that decision had never been issued.  See 38 C.F.R. 
§ 20.904(a)(3).

ORDER

The June 28, 2010 Board decision addressing the issue of 
entitlement to service connection for Parkinson's Disease is 
vacated.

REMAND

An appellant must be afforded the full right to representation in 
all stages of an appeal.  38 C.F.R. § 20.600 (2010).  Here, the 
Veteran completed a VA Form 
21-22, appointing The American Legion as his new representative.  
He has not revoked this representation.  In this regard, the 
Board notes that when a Veteran has appointed a representative, 
the RO must afford that representative the opportunity to execute 
a VA Form 646, Statement of Accredited Representative in Appealed 
Case, prior to certification of the appeal to the Board.  As 
such, The American Legion must be given an opportunity to offer 
written argument on the Veteran's behalf, and this argument must 
be considered by the RO.  

Accordingly, the case is REMANDED for the following action:

The RO must afford the Veteran's 
representative, The American Legion, an 
opportunity to review the record and file a 
VA Form 646 before the case is returned to 
the Board for further appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

